                 Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 1 of 32




                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


     GREATGIGZ SOLUTIONS, LLC,

                 Plaintiff                                 Case No. 6:21-cv-768


                 v.                                        JURY TRIAL DEMANDED


     TARGET CORPORATION

                 Defendant


                      ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        GreatGigz Solutions, LLC (“Plaintiff”) hereby files this Original Complaint for Patent

Infringement against Target Corporation (“Target” or “Defendant”), and alleges, On information and

belief, as follows:

                                             THE PARTIES

1.      GreatGigz Solutions, LLC is a limited liability company organized and existing under the laws

        of the State of Florida with its principal place of business at 600 S. Dixie Highway, Suite 605,

        West Palm Beach, Florida 33401.

2.      On information and belief, Target is a domestic corporation organized and existing under the

        laws of Minnesota, with its headquarters located in Minneapolis, Minnesota. Target may be

        served through its registered agent in the State of Texas at CT Corporation System, 1999 Bryan

        St., Ste. 900, Dallas, Texas 75201-3136. On information and belief, Target sells and offers to sell

        products and services throughout the State of Texas, including in this judicial District, and

        introduces services via its infringing systems into the stream of commerce knowing and




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               1
              Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 2 of 32




     intending that they would be extensively used in the State of Texas and in this judicial District.

     On information and belief, Target specifically targets customers in the State of Texas and in this

     judicial District.

                                    JURISDICTION AND VENUE

3.   This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

4.   This Court has personal jurisdiction over Defendant. Defendant has continuous and systematic

     business contacts with the State of Texas. Defendant directly conducts business extensively

     throughout the State of Texas, by distributing, making, using, offering for sale, selling, and

     advertising (including the provision of interactive web pages and mobile applications) its

     services in the State of Texas and in this District. Defendant has purposefully and voluntarily

     made its infringing systems available to residents of this District and into the stream of

     commerce with the intention and expectation that they will be purchased and used by consumers

     in this District. On information and belief, Target fulfills orders using the infringing systems and

     methods. See Figure 1 below.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             2
                Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 3 of 32




                                                 Figure 11


5.     On information and belief, Defendant maintains an ongoing and continuous business presence in

       the State of Texas and specifically within this District, which is illustrated by the fact that Target

       has multiple retail stores located within this District. See Figures 2 and 3 below.




1
 Source, as visited on July 26, 2021: https://corporate.target.com/about/products-services/pickup-
delivery

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 3
                  Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 4 of 32




                                                 Figure 22




                                                 Figure 33




2
    Source, as visited on July 26, 2021: https://www.target.com/store-locator/find-stores/Waco,TX
3
    Source, as visited on July 26, 2021: https://www.target.com/sl/waco/1531

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          4
                 Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 5 of 32




6.    Venue is proper in the Western District of Texas as to Defendant pursuant to at least 28 U.S.C.

      §§ 1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and established

      business presence in this District.



                                            PATENTS-IN-SUIT

7.    GreatGigz Solutions, LLC is the owner, by assignment, of U.S. Patent Nos. 6.662,194 (“the ’194

      Patent”); 7,490,086 (“the ’086 Patent”); 9,760,864 (“the ’864 Patent”); and 10,096,000 (“the

      ’000 Patent”) (hereinafter collectively referred to as “the GGS Patents”).

8.    The GGS Patents are valid, enforceable, and were duly issued in full compliance with Title 35 of

      the United States Code.

9.    The inventions described and claimed in the GGS Patents were invented by Raymond Anthony

      Joao.

10.   The GGS Patents each include numerous claims defining distinct inventions.

11.   The priority date of each of the GGS Patents is at least as early as July 31, 1999. As of the

      priority date, the inventions as claimed were novel, non-obvious, unconventional, and non-

      routine.

12.   For example, and as evidence of the stated non-routine aspects of the inventions, during

      prosecution of the ’864 Patent, the patent examiner considered whether the claims of the ’864

      Patent were eligible under 35 USC §101 in view of the United States Supreme Court’s decision

      in Alice. The patent examiner affirmatively and expressly found that the claims are in fact patent

      eligible under 35 USC §101 because all pending claims are directed to patent-eligible subject

      matter, because none of the pending claims are directed to an abstract idea, and because there

      would be no preemption of the abstract idea or the field of the abstract idea.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            5
               Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 6 of 32




13.   GreatGigz Solutions, LLC alleges infringement on the part of Defendant of the ’194 Patent, the

      ’086 Patent, the ’864 Patent, and the ’000 Patent (collectively as the “Asserted Patents”).

14.   The ’194 Patent relates generally to an apparatus and method for providing recruitment

      information, including a memory device for Storing information regarding at least one of a job

      opening, a position, an assignment, a contract, and a project, and information regarding a job

      Search request, a processing device for processing information regarding the job Search request

      On a detection of an occurrence of a Searching event, wherein the processing device utilizes

      information regarding the at least one of a job opening, a position, an assignment, a contract, and

      a project, Stored in the memory device, and further wherein the processing device generates a

      message containing information regarding at least one of a job opening, a position, an

      assignment, a contract, and a project, wherein the message is responsive to the job Search

      request, and a transmitter for transmitting the message to a communication device associated

      with an individual in real-time. See Abstract, ’194 Patent.

15.   The ’086 Patent relates generally to an apparatus, including a memory device which stores

      information regarding a job opening, position, assignment, contract, or project, and information

      regarding a job search request or inquiry, a processing device which processing the information

      regarding a job search request or inquiry On an automatic detection of an occurrence of a

      searching event which is an occurrence of a job posting, a posting of new or revised data or

      information, a news release of a business event, an employment-related event, an economic

      report, industry-specific news, an event which creates an to fill a position, or an event which

      creates an interest to seek a position, and generates a message, containing the information

      regarding a job opening, position, assignment, contract, or project, responsive to the job search




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             6
              Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 7 of 32




      request or inquiry, and a transmitter which transmits the message to a communication device

      associated with an individual. See Abstract, ’086 Patent.

16.   The ’864 Patent relates generally to an apparatus, including a memory device for storing work

      schedule information or scheduling information for an individual, a transmitter for transmitting a

      job search request to a computer, wherein the computer is specially programmed for processing

      the job search request, for generating a message containing information regarding a job opening,

      a position, an assignment, a contract, or a project, and for transmitting the message to the

      apparatus in response to the job search request; a receiver for receiving the message; and a

      display for displaying at least some of the information contained in the message. See Abstract,

      ’864 Patent.

17.   The ’000 Patent relates generally to an apparatus, including a memory which stores work

      schedule information or scheduling information for an employer, hiring entity, individual,

      independent contractor, temporary worker, or freelancer; a receiver which receives a first request

      to obtain work schedule information or scheduling information for the employer, hiring entity,

      individual, independent contractor, temporary worker, or freelancer, and the first request is

      received from a first communication device; a processing device, specially programmed for

      processing information contained in the first request, generates a first message containing the

      work schedule or scheduling information for the employer, hiring entity, individual, independent

      contractor, temporary worker, or freelancer; and a transmitter for transmitting the first message

      to the first communication device or to a second communication device.             The apparatus

      processes information in a second request. Information contained in the second request is based

      on the work schedule information or the scheduling information contained in the first message.

      See Abstract, ’000 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            7
               Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 8 of 32




18.   As noted, the claims of the Asserted Patents claim priority to at least July 31, 1999. At that time,

      the idea of launching Target.com was still several years away.

19.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or

      abstract ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous

      now (and, as a result, are widely infringed), the specific combinations of elements, as recited in

      the claims, was not conventional or routine at the time of the invention.

20.   Further, the claims of the Asserted Patents contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.

21.   Consequently, the claims of the Asserted Patents recite systems and methods resulting in

      improved functionality of the claimed systems and represent technological improvements to the

      operation of computers.

22.   The claims of the Asserted Patents overcome deficiencies existing in the art as of the date of

      invention, and comprise non-conventional approaches that transform the inventions as claimed

      into substantially more than mere abstract ideas. For example, as of the date of invention, “[j]ob

      searching activities and recruitment activities typically require efforts in introducing parties to

      one another, pre-screening the parties prior to, and/or subsequent to, an introduction, acting as an

      information gathering entity for a party, exchanging information in order to determine if a

      relationship is appropriate and/or desirable, negotiating a deal, and/or consummating a deal

      between the respective parties. While individuals and/or employers and/or hiring entities can act

      on their own behalf during most of the process, one of the parties may typically enlist the efforts

      of an employment agency or agencies, a recruiter(s), a so-called ‘headhunter(s)’, an employment

      and/or career consultant(s), a temporary employment agency or agencies, a personal agent(s), a

      personal manager(s), and/or another intermediary or intermediaries, sometimes at great




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              8
               Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 9 of 32




      expense.” ’194 Patent at 1:59-2:6. The inventions as claimed overcome these deficiencies in the

      state of the art, and provide substantial cost savings to all parties. As explained, as of the date of

      invention, “[t]he enlistment of employment agencies, recruiters, so-called ‘headhunters’,

      employment and/or career consultants, temporary employment agencies, personal agents,

      personal managers, and/or other intermediaries, can be costly and can lead to job search efforts

      and/or recruitment efforts which may be limited in breadth and/or scope by the personal and/or

      individual contacts, limitations and/or constraints associated with the employment agency,

      recruiter, so-called ‘headhunter’, employment and/or career consultant, temporary employment

      agency, personal agent, personal manager, and/or other intermediary.” Id. at 2:7-17. As such,

      the inventions as claimed provide non-conventional solutions to the conventional problems of the

      day because the need for a costly middle-man in the process is overcome. Id. at 2:18-24; 6:45-

      55.

23.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and recruitment efforts may be limited by and/or be

      constrained by limited personal contacts, geographical constraints, monetary constraints, and/or

      time constraints. Oftentimes, individuals, employers and/or hiring entities, do not have the

      resources to conduct their own respective job searching efforts or recruitment efforts. The

      enlistment of employment agencies, recruiters, so-called ‘headhunters’, employment and/or

      career consultants, temporary employment agencies, personal agents, personal managers, and/or

      other intermediaries, may not be sufficient to overcome these limitations and/or constraints,

      particularly, if the respective employment agency or agencies, recruiter(s), so-called

      ‘headhunter(s)’, employment and/or career consultant(s), temporary employment agency or




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                9
              Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 10 of 32




      agencies, personal agent(s), personal manager(s) and/or other intermediary or intermediaries, are

      working with similar limitations and/or constraints.” Id. at 2:26-42. As such, the inventions as

      claimed provide non-conventional solutions to the conventional problems of the day because the

      need for extensive personal contacts and geographical proximity are overcome.

24.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[t]he job search process and/or the recruitment process can typically be rendered

      more difficult in instances when additional information may be requested by one or by both of

      the parties concerning a counterpart. This typically results in time delays and/or additional

      expense to the party having to comply with such a request.” Id. at 2:43-48. As such, the

      inventions as claimed provide non-conventional solutions to the conventional problems of the

      day because the need for time-consuming delays is overcome.

25.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and/or recruitment efforts may further be rendered more

      difficult when the parties are not properly pre-screened, thereby resulting in wasted time and

      effort, and/or when the parties are not properly informed as to the needs and/or demands of a

      counterpart.   The needs and/or demands can include job description, job needs, project

      description, assignment description, salary, compensation, and/or other related information. The

      failure to pre-screen the parties and/or to conduct a dialog and/or initiate interviews and/or

      discussions when the parties may be so far apart regarding their respective needs, requests and/or

      expectations, for example, those involving job duties and/or salary, can result in wasted time and

      effort.” Id. at 2:49-61. As such, the inventions as claimed provide non-conventional solutions to




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           10
              Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 11 of 32




      the conventional problems of the day because the associated time and effort are reduced,

      resulting in more efficient processes and cost savings for all involved.

26.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[c]onfidentiality is typically another concern in job searching activities and/or in

      recruitment activities. Individuals, employees, and/or hiring entities may have an interest in,

      and/or a desire for, maintaining confidentiality during at least some initial stages of any job

      search and/or recruitment effort. In some instances, once an initial interest is expressed, any

      confidentiality which may have existed may be lost for the remainder of the process.

      Sometimes, it may be desirable for an individual, an employer and/or hiring entity, to retain at

      least some level of confidentiality and/or anonymity further into the job search and/or

      recruitment process. In this manner, at least some confidentiality and/or anonymity can be

      preserved, especially if a deal between the parties is not ultimately reached.” Id. at 2:62-3:8. As

      such, the inventions as claimed provide non-conventional solutions to the conventional problems

      of the day because the need for confidentiality in the process is enhanced. See id. at 6:59-65.

27.   As noted above, during prosecution of the ’864 Patent, the patent examiner considered whether

      the claims of the ’864 Patent were eligible under 35 USC §101 in view of the United States

      Supreme Court’s decision in Alice. The patent examiner expressly found that the claims are in

      fact patent eligible under 35 USC §101 because all pending claims are directed to patent-eligible

      subject matter, none of the pending claims are directed to an abstract idea, and there would be no

      preemption of the abstract idea or the field of the abstract idea. For these same reasons, all of the

      claims of the Asserted Patents are patent-eligible.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              11
              Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 12 of 32




28.   The ’194 Patent was examined by Primary United States Patent Examiner Franz Colby. During

      the examination of the ’194 Patent, the United States Patent Examiner searched for prior art in

      the following US Classifications: 705/1, 10, 11, 705/26, 707/104.1, 10, 3, and 103R.

29.   After conducting a search for prior art during the examination of the ’194 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,164,897, 11/1992, Clark et al.; (ii) 5,832,497, 11/1998, Taylor;

      (iii) 5,884.270, 3/1999, Walker et al.; (iv) 5,884.272, 3/1999, Walker et al.; (v) 5,978,768,

      11/1999, McGovern et al.; (vi) 6,324,538, 11/2001, Wesinger, Jr. et al.; (vii) 6,332,125, 12/2001,

      Callen et al.; (viii) 6,363,376, 3/2002, Wiens et al.; (ix) 6,370,510, 4/2002, McGovern et al.; (x)

      6,381,592, 4/2002, Reuning; and (xi) 6,385,620, 5/2002, Kurzius et al.

30.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’194 Patent to issue. In so doing, it is

      presumed that Examiner Colby used his or her knowledge of the art when examining the claims.

      K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further

      presumed that Examiner Colby has experience in the field of the invention, and that the

      Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277

      F.3d 1338, 1345 (Fed. Cir. 2002).

31.   The ’194 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, IBM, Yahoo!, Oracle, Amazon, Monster,

      and CareerBuilder.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            12
                Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 13 of 32




32.   The ’086 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’086 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/104.1, 707/3, 10, 103R, 1, 2, 4, 5, 705/1, 10, 11, and

      705/26.

33.   After conducting a search for prior art during the examination of the ’086 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 4,625,081, 11/1986, Lotito et al.; (ii) 5,164,897, 11/1992, Clark et

      al.; (iii) 5,978,768, 11/1999, McGovern et al.; (iv) 6,370,510, 4/2002, McGovern et al.; (v)

      6,381,592, 4/2002, Reuning; (vi) 6,385,620, 5/2002, Kurzius et al.; (vii) 6,567,784, 5/2003,

      Bukow; (viii) 6,662,194, 12/2003, Joao; (ix) 6,873,964, 3/2005, Williams et al.; (x) 7,148,991,

      12/2006, Suzuki et al.; and (xi) 2003/020531, 6/2003, Parker.

34.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’086 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

35.   The ’086 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Xerox, Yahoo!, EDS, Microsoft, CareerBuilder, Monster, LinkedIn, and

      IBM.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            13
              Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 14 of 32




36.   The ’864 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’864 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/758.

37.   After conducting a search for prior art during the examination of the ’864 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,164,897, 11/1992, Clark; (ii) 5,758,324, 5/1998, Hartman; (iii)

      5,832,497, 11/1998, Taylor; (iv) 5,862,223, 1/1999, Walker; (v) 5,884,270, 3/1999, Walker; (vi)

      5,884,272, 3/1999, Walker; (vii) 5,978,768, 11/1999, McGovern; (viii) 6,157,808, 12/2000,

      Hollingsworth; (ix) 6,266,659, 7/2001, Nadkarni; (x) 6,370,510, 4/2002, McGovern; (xi)

      6.381,592, 4/2002, Reuning; (xii) 6,398,556, 6/2002, Ho; (xiii) 6,408,337, 6/2002, Dietz; (xiv)

      6,409,514, 6/2002, Bull; (xv) 6,466,91, 10/2002, Mitsuoka; (xvi) 6,718,340, 4/2004, Hartman;

      (xvii) 6,873,964, 3/2005, Williams; (xviii) 7,054,821, 5/2006, Rosenthal; (xix) 7,305,347,

      12/2007, Joao; (xx) 7,523,045, 4/2009, Walker; (xxi) 2001/0042000 Al, 11/2001, Defoor, Jr.;

      (xxii) 2002/0002476 A1, 1/2002, Mitsuoka; (xxiii) 2002/0152316 A1, 10/2002, Dietz; and (xxiv)

      2005/0010467 A1, 1/2005, Dietz.

38.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’864 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            14
              Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 15 of 32




39.   The ’864 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, IBM, Yahoo!, Xerox, Amazon, Monster,

      HP, CareerBuilder, Microsoft, LinkedIn, and General Electric.

40.   The ’000 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’000 Patent, the United States Patent Examiner searched for prior

      art across multiple classifications.

41.   After conducting a search for prior art during the examination of the ’000 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,884,272, 3/1999, Walker; (ii) 6,266,659, 7/2001, Nadkarni; (iii)

      6,370,510, 4/2002, McGovern; (iv) 6,457,005, 9/2002, Torrey, (v) 7,305,347, 12/2007, Joao; and

      (vi) 2002/0120532 A1, 8/2002, McGovern.

42.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’000 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

43.   The ’000 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            15
              Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 16 of 32




      technology leaders as Ricoh, Robert Half International, General Electric, IBM, AT&T, HP,

      Yahoo!, Xerox, Monster, Amazon, CareerBuilder, Microsoft, Oracle, and LinkedIn.

44.   The claims of the Asserted Patents were all properly issued, and are valid and enforceable for the

      respective terms of their statutory life through expiration, and are enforceable for purposes of

      seeking damages for past infringement even post-expiration. See, e.g., Genetics Institute, LLC v.

      Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir. 2011) (“[A]n expired

      patent is not viewed as having ‘never existed.’ Much to the contrary, a patent does have value

      beyond its expiration date. For example, an expired patent may form the basis of an action for

      past damages subject to the six-year limitation under 35 U.S.C. § 286”) (internal citations

      omitted).

                            THE ACCUSED INSTRUMENTALITIES

45.   On information and belief, Defendant makes, sells, advertises, offers for sale, uses, or otherwise

      provides the “Shipt” platform via its wholly owned subsidiary Shipt, Inc.. See Figure 4 below.

      The Shipt platform comprises servers, hardware, software, and a collection of related and/or

      linked web pages and mobile applications for providing delivery of groceries and merchandise in

      the United States. The Shipt platform comprises an apparatus with multiple interconnected

      infrastructures that infringe the Asserted Patents. The public-facing aspect of the Shipt platform

      is the Shipt website, which is available at www.shipt.com, together with the associated Shipt

      applications for consumers and Shipt shoppers, respectively. Collectively, all of the foregoing

      comprises the “Accused Instrumentalities.”




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           16
               Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 17 of 32




                                                Figure 44


                                             COUNT I
                              Infringement of U.S. Patent No. 6,662,194

46.    Plaintiff incorporates the above paragraphs by reference.

47.    Defendant has been on actual notice of the ’194 Patent at least as early as the date it received

       service of this Original Complaint.

48.    On information and belief, Defendant owns and controls the operation of the Accused

       Instrumentalities and generates substantial financial revenues therefrom.




4
 Source, as visited on July 26, 2021: https://investors.target.com/news-releases/news-release-
details/target-acquire-same-day-delivery-platform-shipt-inc-
bolster/?_ga=2.92329881.587853418.1627319840-796294147.1627319840

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          17
               Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 18 of 32




49.    On information and belief, Defendant has directly infringed and continues to directly infringe at

       least Claim 25 of the ’194 Patent by making, using, importing, selling, and/or, offering for sale

       the Accused Instrumentalities.

50.    The Accused Instrumentalities comprise an apparatus for providing recruitment information.

       The infringing apparatus comprises servers, hardware, software, and a collection of related

       and/or linked web pages and mobile applications for providing recruitment information and

       services to individuals (including individuals, independent contractors, temporary workers,

       and/or freelancers) in the United States.           On information and belief, the Accused

       Instrumentalities comprise an apparatus with multiple interconnected infrastructures, including

       but not limited to multiple data centers, including Amazon Web Services (“AWS”) data centers

       located across the United States. See Figures 5 and 6 below.




                                               Figure 55




5
 Source, as visited on July 26, 2021: https://shipt.tech/how-we-connect-members-and-shoppers-
94b6aae71f8b

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           18
                 Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 19 of 32




                                                  Figure 66


51.      On information and belief, the Accused Instrumentalities comprise data centers housing memory

         devices, processing devices, receivers, and transmitters. See Figures 5 and 6 above.


52.      The Accused Instrumentalities comprise a memory device, which stores information regarding at

         least work schedule information and/or scheduling information for Shipt shoppers, each of whom

         are, on information and belief, employed by Shipt as independent contractors. See Figures 5 and

         6 above and Figures 7 and 8 below. The Accused Instrumentalities store schedule information

         for each such shopper (independent contractor) by virtue of the Shipt Shopper App, which allows

         Shipt Shoppers to set their availability for fulfilling orders. Figure 7 shows a description of the

         Shipt Shopper App for iOS, including examples of various user interfaces, which indicates that

         Shipt Shoppers can “set [their] own hours” and can “work part time, or 7 days a week.” Figure 8

         is an excerpt from a blog entry by a Shipt employee describing how customers and Shipt

         Shoppers are connected. Part of the process is to “get shoppers on schedule.” The “Order


6
    Source, as visited on July 26, 2021: https://aws.amazon.com/dynamodb/#

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               19
               Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 20 of 32




       Offering Service” receives an order from a customer “with metro, zone, and delivery time

       information on it” and “[b]ased on this information, the service finds all the shoppers who are on

       schedule for this metro/zone/time slot.” Thus, the Shipt platform stores scheduling information

       for their shoppers. A memory device is necessarily required to store this information.




                                               Figure 77




7
 Source, as visited on July 26, 2021: https://apps.apple.com/us/app/shipt-shopper-shop-for-
pay/id976353472#?platform=iphone

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            20
               Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 21 of 32




                                               Figure 88


53.    The Accused Instrumentalities comprise a receiver for receiving a first request from a

       communication device associated with a hiring entity (e.g., the user of the Shipt Consumer App

       for consumers and/or the user of the Shipt web page at Shipt.com). On information and belief,

       when a consumer seeks to place an order using the Shipt Consumer App or Shipt web page, a

       first request is generated to obtain the work schedule information for the known available

       independent contractors (Shipt Shoppers) in order to give users delivery time choices.         If

       acceptable, the user has the option of choosing a delivery time, placing the order and completing

       the transaction. See Figure 9 below, which is a screenshot from the Shipt Consumer App

       showing the consumer that is placing an order the delivery windows that are available for the

8
 Source, as visited on July 26, 2021: https://apps.apple.com/us/app/shipt-shopper-shop-for-
pay/id976353472#?platform=iphone

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           21
                 Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 22 of 32




         order. A first request is necessarily generated to obtain the scheduling information for the known

         available Shipt Shoppers, and a receiver is necessarily required to receive this request.




                                                  Figure 99


54.      The Accused Instrumentalities comprise a processing device for processing information

         contained in the first request, wherein the processing device generates a first message containing

         the at least one of work schedule information and scheduling information for the at least one of

         an individual, an independent contractor, a temporary worker, and a freelancer. See ¶ 53 above.

         A processing device is necessarily required to process the information contained in the first




9
    Screenshot taken on July 27, 2021 of the Shipt Consumer App running on an iPhone 12 Pro Max.

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              22
              Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 23 of 32




      request that is generated by the Shipt Consumer App and to send the scheduling information

      (“first message”) for available Shipt Shoppers to the Shipt Consumer App.

55.   The Accused Instrumentalities comprise a transmitter for transmitting the first message to the

      first communication device. See ¶¶ 53 and 54 above. A transmitter is necessarily required to

      transmit the scheduling information (“first message”) for available Shipt Shoppers to the Shipt

      Consumer App.

56.   On information and belief, when a consumer submits an order using the Accused

      Instrumentalities, the order comprises a second request to engage and obtain the Shipt Shopper in

      the vicinity, and to thereafter receive delivery/status information. On information and belief, the

      Shipt Shoppers are notified via “push notification” when a new order is available for fulfillment.

      Shipt Shoppers are notified of available orders based on their proximity to the store that the

      consumer has ordered from. An order is assigned to the first notified Shipt Shopper that accepts

      the order. The second request is confirmed, and the consumer is given real-time information

      regarding the Shipt Shopper’s progress via the Shipt Consumer App. See Figures 10 and 11

      below. Figure 10 is a sample user interface from the Shipt Shopper App, showing the a list of

      pending orders available for fulfillment by the Shipt Shopper using the Shipt Shopper App. The

      Shipt Shopper can choose to fulfill an order by touching the “Claim Order” button. Figure 11




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            23
                   Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 24 of 32




                                                 Figure 1010


57.       The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

          of damages adequate to compensate for the infringement shall be determined at trial but is in no

          event less than a reasonable royalty from the date of first infringement to the expiration of the

          ’194 Patent.

58.       Each of Defendant’s aforesaid activities have been without authority and/or license from

          Plaintiff.



10
     Screenshot taken on July 27, 2021 of the Shipt Consumer App running on an iPhone 12 Pro Max.

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              24
              Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 25 of 32




                                          COUNT II
                            Infringement of U.S. Patent No. 7,490,086

59.   Plaintiff incorporates the above paragraphs by reference.

60.   Defendant has been on actual notice of the ’086 Patent at least as early as the date it received

      service of this Original Complaint.

61.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

62.   On information and belief, Defendant has directly infringed and continues to directly infringe at

      least Claim 18 of the ’086 Patent by making, using, importing, selling, and/or, offering for sale

      the Accused Instrumentalities.

63.   The Accused Instrumentalities comprise an apparatus comprising a memory device, a processing

      device, and a transmitter. The infringing apparatus comprises servers, hardware, software, and a

      collection of related and/or linked web pages and mobile applications for providing recruitment

      information and services to individuals (including individuals, independent contractors,

      temporary workers, and/or freelancers) in the United States. On information and belief, the

      Accused Instrumentalities comprise an apparatus with multiple interconnected infrastructures,

      including but not limited to multiple data centers, including Amazon Web Services (“AWS”)

      data centers located across the United States. See ¶ 50 above.

64.   On information and belief, the Accused Instrumentalities comprises data centers housing

      memory devices, processing devices, receivers, and transmitters. See ¶ 50 above.

65.   The Accused Instrumentalities comprise a memory device, which stores information regarding

      individuals (Shipt Shoppers) available for applying for a job opportunity or hiring need

      (fulfilling an order from a Target customer). On information and belief, the memory device

      stores information concerning Shipt Shoppers who are available and willing to accept



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          25
              Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 26 of 32




      assignments (fulfilling customer orders). Each such Shipt Shopper, on information and belief, is

      employed by Shipt as an independent contractors and are retained by Target customers using the

      Accused Instrumentalities to perform specific, defined tasks for the benefit of the customer. See

      ¶ 52 above.

66.   The Accused Instrumentalities store work schedule information for each such Shipt Shopper

      (independent contractor) by virtue of the Shipt Shopper App, which allows Shipt Shoppers to set

      their availability for fulfilling orders. Shipt Shoppers are notified of open delivery opportunities.

      See ¶¶ 52 and 56 above.

67.   The Accused Instrumentalities comprise a processing device which automatically detects

      searching events, which occur when a user of the Shipt platform places an order. Each such

      order comprises a job posting for Shipt Shoppers, and otherwise comprises an event which

      creates an interest in an individual (the Shipt Shopper) to seek and accept the position. See ¶¶ 52

      and 56 above.

68.   The Accused Instrumentalities comprise a processing device which generates a message

      containing information regarding the individual (including but not limited to, availability,

      proximity, acceptance, identity, photo, estimated time of arrival, and location). The message is

      transmitted to the user/consumer (employer or hiring entity) via the Shipt Consumer App or via

      the Shipt website. See ¶ 53 above.


69.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’086 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              26
               Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 27 of 32




70.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT III
                             Infringement of U.S. Patent No. 9,760,864

71.   Plaintiff incorporates the above paragraphs by reference.

72.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

73.   On information and belief, Defendant has directly infringed at least Claim 1 of the ’864 Patent

      by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

74.   The Accused Instrumentalities comprise an apparatus comprising a memory device, a receiver, a

      processor, and a transmitter. The infringing apparatus comprises servers, hardware, software,

      and a collection of related and/or linked web pages and mobile applications for providing

      recruitment information and services to individuals (including individuals, independent

      contractors, temporary workers, and/or freelancers) in the United States. On information and

      belief, the Accused Instrumentalities comprise an apparatus with multiple interconnected

      infrastructures, including but not limited to multiple data centers, including Amazon Web

      Services (“AWS”) data centers located across the United States. See ¶ 50 above.

75.   On information and belief, the Accused Instrumentalities comprises data centers housing

      memory devices, processing devices, receivers, and transmitters. See ¶ 50 above.

76.   The Accused Instrumentalities comprise a memory device or database, which stores at least work

      schedule information and/or scheduling information for individual Shipt Shoppers, each of

      whom are, on information and belief, employed by Shipt as independent contractors. See ¶ 52

      above.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             27
              Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 28 of 32




77.   The Accused Instrumentalities comprise a receiver for receiving a first request from a

      communication device associated with a hiring entity (e.g., the user of the Shipt Consumer App

      for consumers and/or the user of the Shipt web page at Shipt.com). On information and belief,

      when a consumer seeks to place a grocery order using the Shipt Consumer App or Shipt web

      page, a first request is generated to obtain the work schedule information for the known available

      independent contractors (Shipt Shoppers) in order to give users delivery time choices.          If

      acceptable, the user has the option of choosing a delivery time, placing the order and completing

      the transaction. See ¶ 53 above.

78.   The Accused Instrumentalities comprise a processor associated with a website (the Shipt

      website) for processing information contained in the first request, and generating a first message

      containing the at least one of work schedule information and scheduling information for the

      individual, the independent contractor, the temporary worker, or the freelancer. See ¶ 53 above.

      A processing device is necessarily required to process the information contained in the first

      request that is generated by the Shipt Consumer App or the Shipt website and to send the

      scheduling information (“first message”) for available Shipt Shoppers to the Shipt Consumer

      App or the Shipt website. See ¶ 54 above.

79.   The Accused Instrumentalities comprise a transmitter for transmitting the first message to the

      first communication device on, over, or via, the Internet or the World Wide Web. See ¶¶ 53 and

      54 above. A transmitter is necessarily required to transmit the scheduling information (“first

      message”) for available Shipt Shoppers to the Shipt Consumer App or the Shipt website. See ¶

      55 above.

80.   On information and belief, when a consumer submits an order using the Accused

      Instrumentalities, the order comprises a second request to engage and obtain the Shipt Shopper in




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           28
               Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 29 of 32




      the vicinity, and to thereafter receive delivery/status information. On information and belief, the

      Shipt Shoppers are notified via “push notification” when a new order is available for fulfillment

      (a “second message”). Shipt Shoppers are notified of available orders (via “second messages”)

      based on their proximity to the store that the consumer has ordered from. An order is assigned to

      the first notified Shipt Shopper that accepts the order. The second request is confirmed, and the

      consumer is given real-time information regarding the Shipt Shopper’s progress via the Shipt

      Consumer App. See ¶ 56 above.

81.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’864 Patent.

82.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT IV
                            Infringement of U.S. Patent No. 10,096,000

83.   Plaintiff incorporates the above paragraphs by reference.

84.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

85.   On information and belief, Defendant has directly infringed at least Claim 1 of the ’000 Patent

      by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

86.   The Accused Instrumentalities comprise an apparatus comprising a memory device, a receiver, a

      processing device, and a transmitter. The infringing apparatus comprises servers, hardware,

      software, and a collection of related and/or linked web pages and mobile applications for

      providing recruitment information and services to individuals (including individuals,



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             29
              Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 30 of 32




      independent contractors, temporary workers, and/or freelancers) in the United States.            On

      information and belief, the Accused Instrumentalities comprise an apparatus with multiple

      interconnected infrastructures, including but not limited to multiple data centers, including

      Amazon Web Services (“AWS”) data centers located across the United States. See ¶ 50 above.

87.   On information and belief, the Accused Instrumentalities comprise data centers housing memory

      devices, processing devices, receivers, and transmitters. See ¶ 50 above.

88.   The Accused Instrumentalities comprise a memory device or database, which stores at least work

      schedule information and/or scheduling information for Shipt Shoppers in the Shipt network,

      each of whom are, on information and belief, employed by Shipt as independent contractors. See

      ¶ 52 above.

89.   The Accused Instrumentalities store work schedule information for each such Shipt Shopper

      (independent contractor) by virtue of the Shipt Shopper App, which allows Shipt Shoppers to set

      their availability for fulfilling orders. Shipt Shoppers are notified of open delivery opportunities.

      See ¶¶ 52 and 56 and above.

90.   The Accused Instrumentalities comprise a receiver for receiving a first request from a

      communication device associated with a hiring entity (e.g., the user of the Shipt Consumer App

      for consumers and/or the user of the Shipt web page at Shipt.com). On information and belief,

      when a consumer seeks to place an order using the Shipt Consumer App or Shipt web page, a

      first request is generated to obtain the work schedule information for the known available

      independent contractors (Shipt Shoppers) in order to give users delivery time choices.             If

      acceptable, the user has the option of choosing a delivery time, placing the order and completing

      the transaction. See ¶ 53 above.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              30
                Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 31 of 32




91.    On information and belief, when a consumer submits an order using the Accused

       Instrumentalities, the order comprises a second request to engage and obtain the Shipt Shopper in

       the vicinity, and to thereafter receive delivery/status information. On information and belief, the

       Shipt Shoppers are notified via “push notification” when a new order is available for fulfillment

       (a “second message”). Shipt Shoppers are notified of available orders (via “second messages”)

       based on their proximity to the store that the consumer has ordered from. An order is assigned to

       the first notified Shipt Shopper that accepts the order. The second request is confirmed, and the

       consumer is given real-time information regarding the Shipt Shopper’s progress via the Shipt

       Consumer App. See ¶ 56 above.

92.    The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

       of damages adequate to compensate for the infringement shall be determined at trial but is in no

       event less than a reasonable royalty from the date of first infringement to the expiration of the

       ’000 Patent.

93.    Each of Defendant’s aforesaid activities have been without authority and/or license from

       Plaintiff.

                                       PRAYER FOR RELIEF

       WHEREFORE, GreatGigz Solutions, LLC respectfully requests the Court enter judgment

against Defendant as follows:

       1.      Declaring that Defendant has infringed each of the Asserted Patents;

       2.      Awarding GreatGigz Solutions, LLC its damages suffered because of Defendant’s

               infringement of the Asserted Patents;

       3.      Awarding GreatGigz Solutions, LLC its costs, attorneys’ fees, expenses, and interest;

       4.      Awarding GreatGigz Solutions, LLC ongoing post-trial royalties; and




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             31
              Case 6:21-cv-00768 Document 1 Filed 07/27/21 Page 32 of 32




      5.     Granting GreatGigz Solutions, LLC such further relief as the Court finds appropriate.

                                         JURY DEMAND

      GreatGigz Solutions, LLC demands trial by jury, under Fed. R. Civ. P. 38.



Dated: July 27, 2021                              Respectfully Submitted

                                                  /s/ René A. Vazquez
                                                  René A. Vazquez
                                                  Virginia Bar No. 41988
                                                  rvazquez@ghiplaw.com
                                                  M. Scott Fuller
                                                  Texas Bar No. 24036607
                                                  sfuller@ghiplaw.com
                                                  Randall Garteiser
                                                  rgarteiser@ghiplaw.com

                                                  GARTEISER HONEA, PLLC
                                                  119 W. Ferguson Street
                                                  Tyler, Texas 75702
                                                  Telephone: (903) 705-7420
                                                  Facsimile: (888) 908-4400

                                                  ATTORNEYS FOR
                                                  GREATGIGZ SOLUTIONS, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           32
